Ck Habeas Corpus of Negro Jack claiming bis Freedom,
THE Court having coniklered this Cafe under all its Circumftances, and it appearing that John Coward the former Matter, under whom Tobias Hendrickfon claims Title to the Negro, antecedent to the Year 1785, a&ually entered into an Agreement with Jack for his Freedom, the Terms of which have been fully complied with ; The Court are therefore of Opinion, and do order, the faid Negro Jack to be liberated from the Cultody of the faid Tobias Hendrickfon — Rut as John Coward the: former Matter is not before the Court, and of Courfe not heard, and his Intereft may be materially concerned, this Judgment for the Liberation of the faid Jack is not to affect any prefent or future Claim of the faid John Coward.